               Case 2:20-cr-00065-JAM Document 23 Filed 02/05/21 Page 1 of 5


 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TANYA B. SYED
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8
                                  IN THE UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:20-CR-0065-JAM
12                                 Plaintiff,             STIPULATION REGARDING USE OF
                                                          VIDEOCONFERENCING DURING PLEA
13                           v.                           HEARING AND CONSENT TO USE OF
                                                          SIGNATURE; FINDINGS AND ORDER
14   DEBORAH GWEN ORREY,
                                                          DATE: February 9, 2021
15                                 Defendant.             TIME: 9:30 a.m.
                                                          COURT: Hon. John A. Mendez
16

17                                                BACKGROUND
18          On April 15, 2020, an information was filed as to Deborah Gwen Orrey. ECF 1. The parties are
19 prepared to proceed with a change of plea hearing on February 9, 2021.

20          On March 27, 2020, Congress passed the Coronavirus Aid, Relief, and Economic Security Act
21 (“CARES Act”). The CARES Act empowered the Judicial Conference of the United States and Chief

22 District Judges to authorize plea and sentencing hearings by video or telephonic conference when 1)

23 such hearings “cannot be conducted in person without seriously jeopardizing public health and safety;”

24 and 2) “the district judge in a particular case finds for specific reasons that the plea or sentencing in that

25 case cannot be further delayed without serious harm to the interests of justice.” Id., Pub. L. 116-23

26 § 15002(b)(2).

27          On March 29, 2020, the Judicial Conference of the United States made the findings required by
28 the CARES Act, concluding that “emergency conditions due to the national emergency declared by the

       STIPULATION REGARDING USE OF VIDEOCONFERENCE        1
                 Case 2:20-cr-00065-JAM Document 23 Filed 02/05/21 Page 2 of 5


 1 President under the National Emergencies Act (50 U.S.C. § 1601, et seq.) with respect to the

 2 Coronavirus Disease 2019 (COVID-19) have materially affected and will materially affect the

 3 functioning of the federal courts generally.”

 4          On June 29, 2020, the Chief Judge of this District, per General Order 620, also made the findings

 5 required by the CARES Act: “[F]elony pleas under Rule 11 of the Federal Rules of Criminal Procedure

 6 and felony sentencings under Rule 32 of the Federal Rules of Criminal Procedure cannot be conducted

 7 in person without seriously jeopardizing public health and safety.” Accordingly, the findings of the

 8 Judicial Conference and General Order 620 establish that plea and sentencing hearings cannot take

 9 safely take place in person.

10          In order to authorize plea hearings by remote means, however, the CARES Act—as most

11 recently re-implemented by General Order 628—also requires district courts in individual cases to “find,

12 for specific reasons, that felony pleas or sentencings in those cases cannot be further delayed without

13 serious harm to the interests of justice.” General Order 628 further requires that the defendant consent

14 to remote proceedings. Finally, the remote proceeding must be conducted by videoconference unless

15 “videoconferencing is not reasonably available.” In such cases, district courts may conduct hearings by

16 teleconference.

17          The parties hereby stipulate and agree that each of the requirements of the CARES Act and

18 General Order 628 have been satisfied in this case. They request that the Court enter an order making

19 the specific findings required by the CARES Act and General Order 620. Specifically, for the reasons

20 further set forth below, the parties agree that:

21          1)      The plea hearing in this case cannot be further delayed without serious harm to the

22 interest of justice, given the public health restrictions on physical contact and court closures existing in

23 the Eastern District of California; and

24          2)      The defendant waives her physical presence at the hearing and consents to remote

25 hearing by videoconference and counsel joins in that waiver.

26                                                 STIPULATION

27          Plaintiff United States of America, by and through its counsel of record, and defendant, by and

28 through defendant’s counsel of record, hereby stipulate as follows:

       STIPULATION REGARDING USE OF VIDEOCONFERENCE       2
                 Case 2:20-cr-00065-JAM Document 23 Filed 02/05/21 Page 3 of 5


 1          1.      The Governor of the State of California declared a Proclamation of a State of Emergency

 2 to exist in California on March 4, 2020.

 3          2.      On March 13, 2020, the President of the United States issued a proclamation declaring a

 4 National Emergency in response to the COVID-19 pandemic.

 5          3.      In their continuing guidance, the Centers for Disease Control and Prevention (CDC) and

 6 other public health authorities have suggested the public avoid social gatherings in groups of more than

 7 10 people and practice physical distancing (within about six feet) between individuals to potentially

 8 slow the spread of COVID-19. The virus is thought to spread mainly from person-to-person contact,

 9 and vaccines are not yet widely available.

10          4.      These social distancing guidelines – which are essential to combatting the virus – are

11 generally not compatible with holding in-person court hearings.

12          5.      On March 17, 2020, this Court issued General Order 611, noting the President and

13 Governor of California’s emergency declarations and CDC guidance, and indicating that public health

14 authorities within the Eastern District had taken measures to limit the size of gatherings and practice

15 social distancing. The Order suspended all jury trials in the Eastern District of California scheduled to

16 commence before May 1, 2020.

17          6.      On March 18, 2020, General Order 612 was issued. The Order closed each of the

18 courthouses in the Eastern District of California to the public. It further authorized assigned district

19 court judges to continue criminal matters after May 1, 2020 and excluded time under the Speedy Trial

20 Act. General Order 612 incorporated General Order 611’s findings regarding the health dangers posed

21 by the pandemic.

22          7.      On April 16, 2020, the Judicial Council of the Ninth Circuit declared a judicial

23 emergency in this District pursuant to 18 U.S.C. § 3174(d), based on the District’s “critically low

24 resources across its heavy caseload.” The report accompanying the Judicial Council’s declaration

25 analyzed the public safety dangers associated with the COVID-19 pandemic and examined both the

26 District’s caseload (the District currently ranks first in the Ninth Circuit and eighth nationally in

27 weighted filings) and its shortage of judicial resources (the District is currently authorized only six

28 district judges; two of those positions are currently vacant and without nominations). The report further

       STIPULATION REGARDING USE OF VIDEOCONFERENCE       3
                 Case 2:20-cr-00065-JAM Document 23 Filed 02/05/21 Page 4 of 5


 1 explained that a backlog of cases exists that “can only start to be alleviated” when the CDC lifts its

 2 guidance regarding gatherings of individuals.

 3          8.      On April 17, 2020, General Order 617 issued, continuing court closures through June 1,

 4 2020 and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 5          9.      On May 13, 2020, General Order 618 issued, continuing court closures until further

 6 notice and authorizing further continuances of hearings and exclusions under the Speedy Trial Act.

 7          10.     On June 29, 2020, this Court issued General Order 620, finding that felony pleas could

 8 not be conducted in person without seriously jeopardizing public health and safety.

 9          11.     On September 30, 2020, this Court issued General Order 624, finding that felony pleas

10 still could not be conducted in person without seriously jeopardizing public health and safety.

11          12.     On January 4, 2021, General Order 628 issued, finding that felony plea hearings still

12 could not be conducted in person without seriously jeopardizing public health and safety.

13          13.     Given these facts, it is essential that Judges in this District resolve as many matters as

14 possible via videoconference and teleconference during the COVID-19 pandemic. By holding these

15 hearings now, this District will be in a better position to work through the backlog of criminal and civil

16 matters once in-person hearings resume.

17          14.     The defendant has an interest in resolving her case by guilty plea and proceeding to

18 sentencing. Were this Court to delay the change of plea hearing until a time when the proceeding may

19 be held in person, the defendant’s interest in furthering her case would be thwarted. The plea hearing in

20 this case accordingly cannot be further delayed without serious harm to the interests of justice.

21 /

22 /

23 /

24 /

25 /

26 /

27 /

28 /

       STIPULATION REGARDING USE OF VIDEOCONFERENCE       4
                 Case 2:20-cr-00065-JAM Document 23 Filed 02/05/21 Page 5 of 5


 1          15.     Under CARES Act § 15002(b), defendant consents to proceed with this hearing by video-

 2 teleconference. Counsel joins in this consent.

 3          IT IS SO STIPULATED.

 4
      Dated: February 4, 2021                                 MCGREGOR W. SCOTT
 5                                                            United States Attorney
 6
                                                              /s/ TANYA B. SYED
 7                                                            TANYA B. SYED
                                                              Assistant United States Attorney
 8

 9
      Dated: February 4, 2021                                 /s/ MEGAN HOPKINS
10                                                            MEGAN HOPKINS
11                                                            Counsel for Defendant
                                                              Deborah Gwen Orrey
12

13
                                            FINDINGS AND ORDER
14
            1.      The Court adopts the findings above.
15
            2.      Further, the Court specifically finds that:
16
                    a)      The plea hearing in this case cannot be further delayed without serious harm to
17
            the interest of justice; and
18
                    b)      The defendant has waived her physical presence at the hearing and consents to
19
            remote hearing by videoconference.
20
            3.      Therefore, based on the findings above, and under the Court’s authority under § 15002(b)
21
     of the CARES Act and General Order 628, the plea hearing in this case will be conducted by
22
     videoconference.
23

24
     IT IS SO FOUND AND ORDERED this 4th day of February, 2021.
25

26                                                      /s/ John A. Mendez
                                                        THE HONORABLE JOHN A. MENDEZ
27                                                      UNITED STATES DISTRICT COURT JUDGE

28

      STIPULATION REGARDING USE OF VIDEOCONFERENCE        5
